



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


R. 
          v. Gauthier,







2009 
          BCCA 24



Date: 20090122

Docket: CA035963

Between:

Regina

Respondent

And

Raymond 
    John Gauthier

Appellant




Before:


The 
          Honourable Mr. Justice Low




The 
          Honourable Madam Justice Kirkpatrick




The 
          Honourable Mr. Justice Groberman



Oral Reasons for Judgment




A.P. 
          Kaiser


Counsel for the Appellant




W.L. 
          Rubin


Counsel for the (Crown )Respondent




Place 
          and Date:


Vancouver, British Columbia




22 January 2009





[1]

LOW J.A.
: The appellant was convicted of breaking and entering 
    with intent to commit an indictable offence.  He says that the trial judge 
    erred in applying the law of circumstantial evidence in finding him guilty.  
    He says that the verdict was unsupported by the evidence and was unreasonable.

[2]

For the reasons that follow, I would dismiss the appeal.

[3]

The law of circumstantial evidence is stated in
R v. Cooper
, 
    [1978] 1 S.C.R. 860.  Before basing a guilty verdict on circumstantial evidence, 
    the trier of fact must be satisfied beyond a reasonable doubt that the guilt 
    of the accused is the only reasonable inference to be drawn from the proven 
    facts.

[4]

In the present case, identity was the only issue at trial.

[5]

The break-in occurred at the trailer residence of Clint Yuill in Williams 
    Lake, B.C. on 12 or 13 March 2007.  Somebody had cut the screen on the back 
    door and had forced the door open causing damage to it.  A gun cabinet in 
    the back bedroom was open.  One gun was on the floor and another was on the 
    bed, together with shotgun shells, a clear glass jar and a Bud Light beer 
    bottle that was blue in colour.  In the living room was another firearm on 
    the floor, as well as strewn papers and a plant that had been knocked over.

[6]

Clint Yuill testified that a rifle, three pairs of binoculars, some 
    hunting knives and some clothing had been stolen.  The guns had been locked 
    in a case and the key to the case had been in a dresser beside the table.  
    When he left the residence a day or two prior to the break-in there were three 
    red Budweiser beer boxes in front of the freezer and a blue Budweiser box 
    on top of the freezer with some bottles in it.  He did not leave the items 
    on the bed, including the empty beer bottle.

[7]

Mr. Yuill testified that when his friends visited his home they would 
    bring a case of beer.  He did not know if he or a friend had bought the red 
    Budweiser case of beer.  He did not know the appellant.

[8]

The appellant called no evidence.

[9]

In convicting the appellant, the trial judge, Madam Justice Brown, 
    said this:

[14]      Here 
    we have a beer bottle with Mr. Gauthiers fingerprint found on the bed in 
    the master bedroom following the break-in.  Mr. Clint Yuill had left his residence 
    on Monday afternoon. Mr. Darwin Yuill discovered the break-in on Tuesday when 
    he arrived for lunch. The bottle was not left on the bed by Mr. YuiIl. He 
    did not know how it came to be there. The reasonable inference is that it 
    was left by the offender along with other things, such as the gun, which were 
    moved in the course of the break-in.

[15]      The 
    defence argues, as I have indicated, that the print may have been left on 
    the bottle at some other time and that it may have been brought in either 
    by the offender or by one of Mr. Yuills friends. However, as in
R. v. 
    Y.(G.J.)
, 2006 BCCA 309, I must make my decision on the basis of evidence 
    presented, not speculation and assertion. The alternatives proposed must be 
    considered in light of the following.

[16]      The 
    break-in occurred after Mr. YuilI left for work on Monday afternoon and before 
    Darwin Yuill arrived for lunch on Tuesday. Mr. Yuill does not know Mr. Gauthier. 
    There is no evidence that Mr. Gauthier is acquainted with any of Mr. Yuills 
    friends. There is no evidence of him handling bottles which may be carried 
    into the residence by others. The bottle was found on the bed beside a gun 
    and other items moved in the break-in.

[17]      I 
    am not able to distinguish this case from
R. v. MacFadden
(1981), 60 
    C.C.C, (2d) 305, where the British Columbia Court of Appeal said:

Counsel 
    for the appellant submitted that the verdict was unreasonable and could not 
    be supported by the evidence. In support of that submission it was contended 
    that the presence of the appellants fingerprints on the beer bottle established 
    only that, at some point, the accused handled the beer bottle. It was argued 
    that the fingerprints do not link the accused to the scene of the offence, 
    let alone to participation in the offence itself. This submission was based 
    on the fact that a beer bottle was said to be a common, legal and neutral 
    object not belonging to or within the exclusive possession of the appellant. 
    It was then contended that the fingerprints of the appellant on the beer bottle 
    gave rise to a number of inferences, all of which were consistent with the 
    innocence of the accused.

In my view, 
    that whole line of reasoning is fallacious. To begin with there is no evidence 
    to support the drawing of inferences consistent with the innocence of the 
    accused. In the absence of such evidence the Court would not be engaged in 
    drawing inferences but rather in speculating. Secondly, it seems to me that 
    an inference that can be drawn from the presence of the beer bottle in the 
    trailer with the fingerprints of the accused upon it is that the accused was 
    present in the trailer and that he gained entry to the trailer by breaking 
    and entering.

[10]

In this Court, the appellant merely repeats the submissions made at 
    trial.  In particular, he emphasizes that a beer bottle is extremely portable 
    and that it could have been brought to the trailer by a friend of Mr. Yuill 
    with whom the appellant associated; or the offender, other than the appellant, 
    could have brought it with him when he broke into the trailer after the bottle 
    had been handled by the appellant.

[11]

In my opinion, these theories do not rise above speculation.  There 
    is no evidence that any friend of Mr. Yuill had an association with the appellant 
    or that the appellant might have innocently handled the beer bottle at some 
    other time and place.  The significant facts are that the beer bottle was 
    found in the bed with items

that 
    had been strewn around by the intruder.  It might or might not have come from 
    the beer box that was on the freezer.  But its position on the bed with a 
    fingerprint on it clearly linked it to the offender and the fingerprint had 
    been placed there by the appellant.  No other explanation for the presence 
    of the beer bottle on the bed and the fingerprint on the bottle reasonably 
    emerges from the evidence.

[12]

In all the circumstances, the only reasonable inference to be drawn 
    from the proven facts is that the appellant was the person who broke into 
    the trailer and who relocated many items in it, including the beer bottle.  
    Without speculation, no other conclusion arises.

[13]

I would dismiss the appeal.

[14]

KIRKPATRICK, J.A.
: I agree.

[15]

GROBERMAN, J.A.
: I agree.

[16]

LOW, J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Low


